Citation Nr: 0218196	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  99-15 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel



INTRODUCTION

The veteran had active service from August 1957 to August 
1959, and from April 1961 to April 1979.

This case came to the Board of Veterans' Appeals (Board) 
from a June 1998 decision by the Winston-Salem, North 
Carolina, Regional Office (RO).  In December 2000, the 
Board remanded the case for further evidentiary 
development.


FINDINGS OF FACT

1.  In August 1975, the veteran complained of chest pain 
and left arm numbness.  Pertinent examination revealed a 
blood pressure reading of 124/92.  An August 1975 
cardiology examination revealed no adverse findings.

2.  Service medical records show that the veteran's blood 
pressure was not elevated at reenlistment examinations or 
at a March 1979 separation examination.

3.  Hypertension was first clinically noted in 1995, some 
16 years after the veteran's separation from service.

4.  There is no medical evidence linking hypertension to 
the appellant's military service.


CONCLUSION OF LAW

The veteran did not incur or aggravate hypertension in 
service, and the disease may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1131. 5103A, 5107(b) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.159, 3.326 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), which 
prescribes VA duties to advise a claimant of the evidence 
needed to substantiate a claim, and to help a claimant 
obtain that evidence, was enacted during the pendency of 
this appeal.  VCAA is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126 (West Supp. 2002).  
VA duties have been codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.

In this case, the veteran was advised, in June 1998 and 
January 1999 RO decisions, and in a May 1999 Statement of 
the Case, that service connection for hypertension was 
denied because his service and postservice medical records 
did not show that hypertension was diagnosed in service 
or, to the requisite degree, during the first postservice 
year.  In January 2001, the RO asked the veteran to 
identify health care providers who had treated him for 
hypertension and, in July and September 2001, the RO 
advised the veteran of VA duties under the provisions of 
VCAA.  In February 2001, the veteran reported that his 
medical care for hypertension began in 1997, and continued 
to the present, at Womack Army Hospital, and his 
postservice treatment records from Womack Army Hospital 
are of record.  Finally, in November 2002, the RO advised 
the veteran that his case was being sent to the Board, and 
invited him to submit any additional evidence he had 
directly to the Board.  However, he has not responded to 
that letter.

Probative evidence, not included in the file, has not been 
identified.  The Board is unaware of any such evidence, 
and finds that all probative evidence has been obtained.  
Since there is no probative evidence not of record, it is 
not possible for VA to notify the veteran of evidence he 
should obtain and evidence VA would attempt to obtain, and 
any failure to provide such a pro forma notice could not 
constitute more than harmless error.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In sum, the Board 
finds that VA has complied with the notice and duty-to-
assist provisions of VCAA.  Hence, the Board may address 
the merits.

Service connection will be granted for disability 
resulting from disease or injury incurred or aggravated in 
active military service, but there must be evidence of an 
etiologic relationship between a current disability and 
events in service or an injury or disease incurred there.  
38 U.S.C.A. §§ 1110, 1131; Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303.  Hypertension, if 
disabling to a compensable degree within one year of 
separation from active duty, may be presumed to have been 
incurred in service.  38 C.F.R. §§ 3.307(a), 3.309(a) 
(2002).  Hypertension, if found to be disabling during the 
first postservice year, is such a disorder.  Id.  In the 
case of disorders diagnosed after service, the requisite 
link between a current disability and military service may 
be established by medical evidence that the veteran 
incurred a chronic disorder in service and currently has 
the same chronic disorder, or by medical evidence that 
links a current disability to symptoms that began in 
service and continued to the present.  Savage v. Gober, 
10 Vet. App. 488, 498 (1997); 38 C.F.R. § 3.303(b).

Turning to the evidence, the service medical records 
include a June 1968 reenlistment examination which shows 
that the appellant's blood pressure was then within normal 
limits.  In April 1969, the appellant complained of chest 
pain.  While he was worked up for a possible lung 
disorder, but his blood pressure was not recorded.  In 
August 1975, he complained of chest pain and left arm 
numbness.  His blood pressure was 124/92, and his nails 
were noted to be clubbed.  A subsequent cardiology 
examination revealed a blood pressure of 120/70, and 
normal electrocardiography and chest X rays.  Examination 
revealed no evidence then of a murmur.  He was prescribed 
nitroglycerin.  The appellant's March 1979 separation 
examination did not reveal an elevated blood pressure, or 
a diagnosis of PTSD.

Postservice medical records from Womack Army Hospital 
include a five-day blood pressure check the veteran 
recorded in January 1995.  A June 1995 record noted that, 
though the veteran had no history of hypertension, most of 
the readings were elevated.  Pertinent findings on 
examination included a cardiac contour and aorta 
consistent with hypertension.  On a follow-up examination 
a few days later, blood pressure was 142/90, and the 
examiner noted mildly increased blood pressure.

In July 1996, with evidence of a "new" murmur, 
echocardiography showed a mitral valve prolapse and mild 
aortic insufficiency.

After another five-day blood pressure check in June 1997, 
an examination noted arrhythmia, a blowing murmur, and 
hypertension.  A July 1996 record noted a grade III/VI 
systolic ejection murmur.

In February 1998, the veteran was referred to the Duke 
University Medical Center which noted a two-year history 
of heart murmur, and a "long standing" history of 
hypertension.  Current echocardiography showed severe 
mitral regurgitation, confirmed by cardiac 
catheterization.  The veteran underwent mitral valve 
repair.  Diagnoses included mitral valve prolapse, mitral 
regurgitation, congestive heart failure, and hypertension.

At a May 1998 VA examination, blood pressure was 150/90, 
and the veteran reported that antihypertensive medication 
had not been prescribed.  X rays showed the heart to be at 
the upper limit of normal.  The diagnosis was hypertensive 
heart disease with history of mitral insufficiency.

After the December 2000 remand, and the veteran's report 
that his medical care had been provided by Womack Army 
Hospital, the RO obtained the hospital's records of the 
veteran's treatment.  However, recent records were mostly 
concerned with a recurrence of symptoms that prompted the 
1998 heart surgery.  Hypertension was noted but the 
records did not address etiology of the disease.

At a February 2002 VA examination, the examiner reviewed 
the veteran's service and postservice medical records.  
The veteran contended that he was told he had hypertension 
in 1969, but the examiner was unable to find a 1969 record 
of hypertension.  The examiner noted the workup for chest 
pain, and the single reading of 124/92, in 1975.  The 
examiner, also noted the many examinations at which the 
veteran had recorded neither elevated blood pressure nor a 
history of hypertension.  On examination, blood pressure 
was 160/90.  Diagnoses included hypertension, but the 
examiner said that hypertension, as a clinical finding, 
was not noted until 1995, and that it was most likely 
essential hypertension.  

Accordingly, the Board is constrained to conclude that 
service connection for hypertension, first clinically 
noted in 1995, some 16 years after his separation from 
service, cannot be granted.  

In reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the claim, the 
benefits sought on appeal must be denied.


ORDER

Service connection for hypertension is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  
We are in the process of updating the form to reflect 
changes in the law effective on December 27, 2001.  See 
the Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in 
the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

